Citation Nr: 1736835	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-19 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 31, 2014, and a rating in excess of 70 percent for the disability thereafter, to include a total disability rating on the basis of individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an April 2015 rating decision, the RO increased the rating to 70 percent, effective December 31, 2014.

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in January 2012.  A transcript of the hearing is associated with the claims file.

In April 2016, the Board remanded the claim for additional development.  The case now returns to the Board for appellate review

In this decision, the Board grants a rating of 70 percent for PTSD prior to December 31, 2014.  The issue of entitlement to a disability rating in excess of 70 percent for PTSD, to include entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to December 31, 2014, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

For the period prior to December 31, 2014, the criteria for a rating in excess of 50 percent for PTSD have been met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected PTSD warrants a disability rating higher than the 50 percent currently assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411 for the period prior to December 31, 2014.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); see generally Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126 (a) (2017).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The Board notes that the Veteran's claims file also includes evaluations based on the DSM-IV, which contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent. The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994). 

Here, following a review of the record, the Board finds that prior to December 31, 2014, the Veteran's PTSD symptoms approximate occupational and social impairment with deficiencies in most areas, entitling him to a 70 percent disability rating.

In this regard, the evidence of record includes a December 2006 VA examination which documents that the Veteran reported that symptoms related to his PTSD included isolation; anger; neglect of appearance; little interest in hobbies or recreational activities; and depressed mood.  The examiner noted that the Veteran was oriented in all spheres; displayed no impairment of communication or thought process; his speech was spontaneous, but delivered at a normal rate and rhythm; and his thinking was logical and goal oriented.  However, the examiner also documented that the Veteran reported passive suicidal ideation without intent or plan.  See Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 435, *19 (Mar. 27, 2017) (holding that suicidal ideation need not be active in nature to warrant the assignment of a 70 percent rating; rather, the appropriate inquiry is whether either passive or active suicidal ideation, in the absence of other symptoms similar to those listed as examples in the criteria for a 70 percent rating, results in social and occupational impairment with deficiencies in most areas).  

The evidence of record also includes a December 2012 VA examination which documents that the Veteran reported that symptoms related to his PTSD included recurrent distressing dreams; efforts to avoid thoughts, feelings, or conversations associated with trauma; feelings of detachment or estrangement from others; difficulty falling or staying asleep; and exaggerated startle response.  The examiner assigned a GAF score of 60, noting that the Veteran's speech was clear, coherent, and oriented; he was actively involved in Alcoholics Anonymous (AA); had good relations with his children; and overall had good functioning and a sense of pride in his recovery and ability to improve.  However, the examiner also documented passive suicidal ideation with no intent or plan.  Id.     

It is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that prior to December 31, 2014, the disability due to the Veteran's PTSD has approximated the schedular criteria for an increased disability rating of 70 percent.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio, 713 F.3d at 117   (Fed. Cir. 2013).

The evidence of record does not, however, support a rating of 100 percent (the only higher disability evaluation available).  The Veteran has not reported gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform the activities of daily living, or any of the other markers of total occupational and social impairment due to PTSD.

In finding that a 70 percent rating is warranted from December 31, 2014, the Board notes that the Veteran's PTSD has been productive of or characterized by nightmares, depressed mood, isolation, anger, sleep impairment, and suicidal ideation.  This combination of symptoms indicates that from December 31, 2014 the Veteran's disability approximates the criteria for a rating that represents occupational and social impairment with deficiencies in most areas.

Although this decision represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of this issue would be premature and that additional evidentiary development is necessary, as outlined in the Remand portion of this decision, below. 


ORDER

An increased rating of 70 percent for PTSD is granted prior to December 31, 2014.




REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issue on appeal.

In October 2012, the Board remanded the Veteran's claim to obtain a VA examination to determine the nature and extent of all impairment due to his service-connected PTSD.  The Veteran was afforded a VA examination in April 2015, however, the examiner did not provide an opinion as to the Veteran's level of occupational and social impairment with regard to his mental diagnoses; this portion of the examination report was left blank.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where VA provides an examination to assist a Veteran in substantiating his claim, it must be adequate.  Additionally, in the October 2012 remand, the examiner was instructed to include an opinion as to whether the Veteran's PTSD is sufficient by itself to render the Veteran unemployable. However, the April 2015 examiner did not discuss the Veteran's employability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Therefore, the Board finds that the claim must be remanded for an adequate exam and so that remedial compliance with the Board's October 2012 remand can occur.

Lastly, the examiner indicated during the Veteran's December 2006 VA examination that the Veteran has been receiving Social Security (SSA) disability since 1991.  To date, Deidre Tilelli's SSA records are of record, but the Veteran's records are not.  These records may contain information relevant to the Veteran's claim; therefore, a remand is required to obtain these records pursuant to VA's duty to assist.  See 38 C.F.R. § 3.159 (c)(2) and (3) (2017); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain a copy of that agency's decisions concerning any claims for disability benefits, including any medical records relied on to make the decisions.  Note that the SSA records in the claims file are Deidre Tilelli's records, not the Veteran's.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

2. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

3. Return the file to the April 2015 VA examiner for an addendum opinion.  If that examiner is unavailable, the opinion should be provided by another examiner.  If a clinical evaluation is deemed necessary to answer the questions presented, one should be scheduled.  The claims file, and a copy of the remand, must be reviewed by the examiner.  A notation indicating that the claims file and remand was reviewed should be included in the examination report.  The examiner must identify the nature and severity of the Veteran's psychiatric symptoms and indicate the impact of the Veteran's PTSD both socially and occupationally.  In offering this impression, the examiner must take into consideration the Veteran's level of education, training, and previous work experience. 

4. Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


